REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant’s amendment filed 22 February 2021 overcomes the previously applied rejection over Tan, and also the double patenting rejection.  Neither Tan et al. nor the claimed subject matter of  patent 10,571,201 B2 teach the combination of independent claim 1 as now recited, and in particular wherein one side of the radiator is connected to a distal end of the at least one protrusion, and another side of the radiator is flatly connected to a flat surface of the thermal conductor, and wherein a top of the at least one protrusion is coplanar with the flat surface of the thermal conductor:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARC E NORMAN/Primary Examiner, Art Unit 3763